DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa (US 2015/0070620) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797).
	As to claim 1, Hirosawa discloses in figure 5: a display device comprising a pixel, wherein the pixel comprises a plurality of subpixels, wherein each of the subpixels comprises a display region AP, wherein the display device comprises, a first common electrode CE1, a second common electrode CE2, a pixel electrode PE, and a liquid crystal layer LQ.  Hirosawa further discloses in figure 5 that the second common electrode CE2 overlaps with the first common electrode CE1 and the pixel electrode PE, the second common electrode CE2 includes an opening SL in the display region of the subpixel, the first common electrode CE1 does not overlap with the opening, and the width of the opening is greater than or equal to the thickness of the liquid crystal layer divided by two (d/2) and narrower than a width of the subpixel AP.
	Hirosawa does not disclose an auxiliary wiring in contact with the first common electrode CE1.  However, Hirosawa discloses in figure 1 and paragraph [0021], an electric supply portion Vcom disposed on the array substrate which is electrically connected to the first common electrode for providing a common voltage to the first common electrode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirosawa by providing an auxiliary wiring in contact with the first common electrode in order to provide a common voltage to the first common electrode by electrically connecting the electric supply portion Vcom to the first common electrode CE1.
	Hirosawa does not disclose that a thickness of the liquid crystal layer is greater than or equal to 1.5 µm and less than or equal to 3 µm.  Nakamura teaches in paragraph [0250], providing a liquid crystal layer having a thickness of 2.0 to 3.0 µm in order to obtain a high response speed and a high contrast ratio.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa by providing a liquid crystal layer having a thickness of 2.0 to 3.0 µm in order to obtain a high response speed and a high contrast ratio as taught by Nakamura.
Hirosawa does not disclose that the distance between the openings of two adjacent subpixels is greater than or equal to 1.2 times the thickness of the liquid crystal layer (1.2d) and less than or equal to 2.4 times the thickness of the liquid crystal layer (2.4d).  Kimura teaches in paragraph [0007] that in a high definition display device having 300 ppi or more, the black matrix needs to have a line width of 4 µm or less.  The line width of the black matrix is equivalent to the distance between the openings of two adjacent subpixels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa such that the distance between the openings of two adjacent subpixels is 4 µm or less in order to achieve a high definition display device having 300 ppi or more as taught by Kimura.  A distance between the openings of two adjacent subpixels of 4 µm is greater than or equal to 1.2d and less than or equal to 2.4d when the thickness of the liquid crystal layer (d) is 2.0 to 3.0 µm as discussed above.
	As to claim 2, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in paragraph [0021] that the first common electrode CE1 is electrically connected to the second common electrode CE2.
	As to claim 3, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the liquid crystal has a negative dielectric anisotropy.  However, liquid crystal having a negative dielectric anisotropy was a conventional material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa by providing liquid crystal having negative dielectric anisotropy because conventional materials were known to be cost effective and reliable.
As to claim 7, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in figure 1 and paragraph [0020], a gate driver GD, a source driver SD, and a driver IC 2, each of which is an integrated circuit.
As to claim 8, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 7.  Hirosawa further discloses in figure 5, a module comprising a liquid crystal display panel LPN and a backlight unit BL, but does not disclose an antenna, a battery, a housing, a camera, a speaker, a microphone, or a control button.  However, it was conventional to provide a housing structure to accommodate and support the liquid crystal display panel and the backlight unit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa by providing a housing structure in order to accommodate and support the liquid crystal display panel and the backlight unit.
As to claim 9, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in figure 5 that the first common electrode CE1 includes an opening in the display region of the subpixel, wherein in a cross-sectional view of the display device, the opening SL in the second common electrode CE2 overlaps with the opening in the first common electrode CE1.
As to claim 11, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 9.  Hirosawa further discloses in figure 5 that in a cross-sectional view of the display device, the width of the opening SL in the second common electrode CE2 is smaller than a width of the opening in the first common electrode CE1.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa (US 2015/0070620) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797) as applied to claim 1 above, and further in view of Xiong (US 2016/0178971).
Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in figure 1, a transistor SW, wherein the pixel electrode PE is electrically connected to the transistor.  Hirosawa further discloses in paragraph [0026] that the transistor SW includes a semiconductor layer.  Hirosawa does not disclose that the semiconductor layer includes an oxide semiconductor in a channel formation region that includes indium, zinc, and one of aluminum, gallium, yttrium, and tin.  Xiong discloses in figure 4, a thin film transistor comprising a semiconductor layer Y in a channel formation region which is made of indium gallium zinc oxide.  See paragraph [0069].  Xiong teaches that IGZO has the advantage of high mobility and good uniformity, which can improve the driving efficiency of the transistor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa by providing a transistor with an IGZO semiconductor layer in a channel formation region as disclosed by Xiong in order to improve the driving efficiency of the transistor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa (US 2015/0070620) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797) as applied to claim 1 above, and further in view of Fujita (US 2007/0225096).
	Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in figure 1, scan lines G1-Gn and signal lines S1-Sm, wherein a direction in which the scan lines extend intersects with a direction in which the signal lines extend.  Hirosawa does not disclose that the plurality of subpixels exhibiting the same color are aligned in a direction intersecting with the direction in which the signal line extends.  However, this was a common and conventional arrangement as evidenced by Fujita in figure 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa so that the plurality of subpixels exhibiting the same color are aligned in a direction intersecting with the direction in which the signal line extends as disclosed by Fujita because conventional arrangements were known to be cost-effective and reliable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa (US 2015/0070620) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797) as applied to claim 1 above, and further in view of Lee et al. (US 2004/0263769).
	Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a light blocking layer that overlaps with the auxiliary wiring.  However, Hirosawa discloses in figure 1 and paragraph [0021] that the electric supply portion Vcom is disposed outside of the active area ACT.  Therefore, the auxiliary wiring connecting the electric supply portion Vcom to the first common electrode CE1 would be also be disposed outside of the active area.  Lee discloses in figure 1 and paragraph [0012], a light blocking layer 31 on a periphery of the upper substrate around the active region in order to prevent light leakage from outside the active region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa by providing a light blocking layer on a periphery of the upper substrate around the active region as disclosed by Lee in order to prevent light leakage from outside the active region.  This light blocking layer would overlap the auxiliary wiring.
Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.  Applicant argues that Hirosawa does not disclose an auxiliary wiring in contact with the first common electrode.  However, as discussed in the rejection above, it would have been obvious to provide an auxiliary wiring in contact with the first common electrode in order to provide a common voltage to the first common electrode by electrically connecting the electric supply portion Vcom to the first common electrode CE1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871